DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Usuda (2012/0256997).

 	Regarding claim 1, Usuda teaches a printing system, comprising: 
a recording medium (fig. 1, item P); 
a nozzle (fig. 3, most upstream nozzle 7 of nozzle row 5M) configured to eject ink to the recording medium (see fig. 1); 
a head (fig. 3, item 15) including the nozzle; 
a plurality of irradiating elements (fig. 3, items 41) configured to irradiate the ink ejected on the recording medium with light (see fig. 1); 
irradiators (fig. 3, items 19A, 19B) including the plurality of irradiating elements; 
a carriage (fig. 3, item 17) equipped with the head and the irradiators (see fig. 3); 
a main scanning operator ([0052]) configured to reciprocate the carriage relative to the recording medium in a main scan direction; 
an irradiation controller (fig. 2, item 21) configured to control the plurality of irradiating elements to turn on or turn off the irradiation of light ([0057]); 

wherein, in the irradiators, a first irradiator (fig. 3, item 19A) and a second irradiator (fig. 3, item 19B) are arranged on two opposing sides of the head in the main scan direction of the carriage (see fig. 3), the first irradiator and the second irradiator are each provided with the plurality of irradiating elements in the main scanning direction (see fig. 3), 
wherein, the program is configured to instruct the irradiation controller in a way that: 
when the carriage is reciprocated by the main scanning operator and the ink is ejected from the nozzle, as the carriage is reciprocated in a first direction (fig. 3, downward on page) away from an initial position (fig. 2, right of conveyance path), and when a first irradiating element (fig. 3, most upstream element 41 of row of irradiating elements 39B of 19B) is selected from the plurality of irradiating elements provided in the second irradiator to turn on and to irradiate the ink ejected from the nozzle with light, the program will instruct the irradiation controller to select a second irradiating element (fig. 3, most upstream element 41 of row of irradiating elements 39B of 19A) from the plurality of irradiating elements provided in the first irradiator to turn on when the carriage is reciprocating in a second direction (fig. 3, upward on page) opposite to the first direction back to the initial position (see figs. 2, 3), wherein the second irradiating element is selected in a way that a distance amount between the second irradiating element and the nozzle is in a value closest to a distance amount between the first irradiating element and the nozzle (see fig. 3, note that most upstream elements 41 of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853